EXHIBIT 10.1

CERTIFICATE OF AMENDMENT TO THE

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

SPORTS PROPERTIES ACQUISITION CORP.

PURSUANT TO SECTION 242 OF THE GENERAL CORPORATION LAW

OF THE STATE OF DELAWARE

Sports Properties Acquisition Corp. (the “Corporation”), a corporation organized
and existing under and by virtue of the provisions of the General Corporation
Law of the State of Delaware (the “General Corporation Law”), hereby certifies
that:

1. The Corporation’s original Certificate of Incorporation was filed in the
office of the Secretary of State of the State of Delaware on July 3, 2007 and
its Amended and Restated Certificate of Incorporation was filed in the office of
the Secretary of the State of Delaware on January 17, 2008 (the “Amended and
Restated Certificate of Incorporation”).

2. The Board of Directors of the Corporation, pursuant to Section 242 of the
General Corporation Law, duly adopted a resolution setting forth proposed
amendments to the Amended and Restated Certificate of Incorporation and
declaring such amendments advisable. The stockholders of the Corporation,
pursuant to Section 242 of the General Corporation Law, duly approved and
adopted such proposed amendment at a special meeting of stockholders duly called
and held upon notice in accordance with Section 222 of the General Corporation
Law.

3. The Amended and Restated Certificate of Incorporation is hereby amended by
deleting the first two sentences of Article SIXTH thereof in their entirety and
inserting the following in lieu thereof:

“The introduction and the following provisions (A) through (F) shall apply
during the period commencing upon the filing of this Amended and Restated
Certificate of Incorporation and terminating upon the earlier to occur of:
(i) the consummation of a Business Combination or (ii) the Termination Date and
may not be amended prior thereto without the affirmative vote of at least 95% of
the IPO Shares cast at a meeting of stockholders of the Corporation. A “Business
Combination” shall mean (i) the initial acquisition by the Corporation, whether
by merger, capital stock exchange, asset or stock acquisition, exchangeable
share transaction, joint venture or other similar type of transaction or a
combination of the foregoing, of the assets of one or more domestic or
international operating businesses, or one or more domestic or international
operating businesses themselves, in the sports, leisure and entertainment
industries having, collectively, a fair market value (as calculated in
accordance with the requirements set forth below) of at least 80% of the
Corporation’s net assets at the time of the acquisition (excluding deferred
underwriting discounts and commissions) or (ii) consummation of substantially
all of the transactions contemplated by the Framework Agreement, dated as of
November 18, 2009, by and between the Corporation and Medallion Financial Corp.
(the “Framework Transaction”).”

4. The Amended and Restated Certificate of Incorporation is hereby amended by
deleting the last sentence of the second introductory paragraph of Article SIXTH
thereof in its entirety.

5. The Amended and Restated Certificate of Incorporation is hereby amended by
deleting the proviso in the second sentence of Paragraph A of Article SIXTH
thereof in its entirety and inserting the following in lieu thereof:

 

1



--------------------------------------------------------------------------------

“provided the Corporation shall not consummate any Business Combination if
holders of an aggregate of 50% or more in interest of the IPO Shares both vote
against a Business Combination and exercise their conversion rights described in
paragraph B below.”

5. The Amended and Restated Certificate of Incorporation is hereby amended by
deleting the Paragraph B of Article SIXTH thereof in its entirety and inserting
the following in lieu thereof:

“In the event a Business Combination is approved in accordance with the above
Paragraph (A) and is consummated by the Corporation, any stockholder of the
Corporation holding shares of Common Stock issued in the Corporation’s initial
public offering of securities (such offering, the “IPO”; such shares, “IPO
Shares”) who voted either for or against the Business Combination may,
contemporaneous with such vote, demand the Corporation convert his IPO Shares
into cash. If so demanded, the Corporation shall, promptly after consummation of
the Business Combination, convert, subject to the availability of lawful funds
therefor, such shares at a per share conversion price equal to (i) the amount
held in the Trust Account (as defined below) (net of taxes payable and amounts
released to the Corporation as described in Paragraph (C) below and calculated
as of two business days prior to the consummation of the Business Combination),
divided by (ii) the total number of IPO Shares.”

[The remainder of this page has been left intentionally blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sports Properties Acquisition Corp. has caused this
Certificate of Amendment to be signed by Tony Tavares, its Chief Executive
Officer, on the              day of                     , 20    .

 

 

Tony Tavares, Chief Executive Officer